Citation Nr: 1611011	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  10-31 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an intial compensable rating for bilateral pes planus.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 2002 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Oakland, California RO has assumed the role of Agency of Original Jurisdiction (AOJ).  

This matter was remanded in November 2012 and May 2015 to schedule the Veteran for a Board hearing.  The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in February 2016.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required prior to the adjudication of the Veteran's claim of entitlement to an intital compensable rating for bilateral pes planus so that the Veteran is afforded every possible consideration.

The Board observes that the Veteran was last afforded a VA examination in September 2009.  Generally, the mere passage of time will not be a sufficient reason to remand a case for further examination.  However, the Veteran testified in a February 2016 Board hearing regarding symptoms of his foot condition that suggest a worsening.  In light of the Veteran's assertions that his condition may have worsened, the Board finds that under the duty to assist, a new VA examination is necessary to clarify the current severity of his disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a VA foot examination to determine the current severity of his service-connected pes planus.  All indicated tests should be conducted and all symptomatology of his pes planus should be reported.

2.  Following the completion of the foregoing, the AOJ should readjudicate the Veteran's claim.  The AOJ should then provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 

